Title: From James Madison to Wilson Cary Nicholas, 25 January 1802 (Abstract)
From: Madison, James
To: Nicholas, Wilson Cary


25 January 1802. In response to letter from Nicholas [not found], makes an agreement with him subject to conditions about the use of his name.
 

   RC (ViU). 1 p. Fragment. Left half of page is torn away. Addressee not indicated, but Nicholas’s docket is on verso.



   The precise details of the agreement are unclear, but it would seem that JM agreed to advance Nicholas the sum of $4,500 for sixty days. Subsequent developments led to Nicholas’s calling on JM for only $2,000 (see Nicholas to JM, 27 Jan. and 4 Feb. 1802).

